          Case 1:20-cv-08543-LLS Document 10 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT ALLEN RYTLEWSKI,

                                 Plaintiff,
                                                                  20-CV-8543 (LLS)
                     -against-
                                                                 CIVIL JUDGMENT
 GOVERNMENT OF THE UNITED STATES,

                                 Defendant.

       Pursuant to the order issued February 26, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to pay the $400.00 in filing fees or submit a completed request to

proceed in forma pauperis. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

SO ORDERED.

 Dated:    March 1, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
